******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        MARQUIS JACKSON v. COMMISSIONER
                 OF CORRECTION
                    (SC 19360)
Rogers, C. J., and Palmer, Zarella, McDonald, Espinosa and Robinson, Js.
         Argued February 22—officially released June 28, 2016

  Peter Tsimbidaros, for the appellant (petitioner).
   Rita M. Shair, senior assistant state’s attorney, with
whom, on the brief, were Michael Dearington, state’s
attorney, Eugene R. Calistro, Jr., senior assistant state’s
attorney, and Erika L. Brookman and Timothy J.
Sugrue, assistant state’s attorneys, for the appellee
(respondent).
                                  Opinion

   PER CURIAM. The issue in this appeal is whether
the habeas court properly denied the petition for a
writ of habeas corpus filed by the petitioner, Marquis
Jackson. The petitioner was convicted, after a jury trial,
of eight charges arising from a robbery and murder
committed in 1999 in New Haven and was sentenced
to a total effective sentence of forty-five years imprison-
ment.1 The Appellate Court affirmed the judgment of
conviction. State v. Jackson, 73 Conn. App. 338, 341,
808 A.2d 388, cert. denied, 262 Conn. 929, 814 A.2d 381
(2002). The petitioner thereafter filed a petition for a
writ of habeas corpus in which he claimed, among other
things, that he was deprived of his sixth amendment
right to effective assistance of counsel during his trial
because his counsel had failed to conduct an adequate
pretrial investigation and had failed to adequately pre-
sent a defense at trial.2 After a trial, the habeas court
denied his petition for a writ of habeas corpus. The
petitioner then appealed from the judgment of the
habeas court to the Appellate Court, which affirmed
the judgment. Jackson v. Commissioner of Correction,
149 Conn. App. 681, 714, 89 A.3d 426 (2014). We then
granted the petitioner’s petition for certification to
appeal to this court limited to the following issue:
‘‘Whether the Appellate Court properly concluded that
the habeas court properly determined that criminal trial
counsel had rendered effective assistance with regard
to cell phone evidence?’’ Jackson v. Commissioner of
Correction, 313 Conn. 901, 96 A.3d 558 (2014).
  After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties,
we have determined that the appeal in this case should
be dismissed on the ground that certification was
improvidently granted.
      The appeal is dismissed.
  1
     The petitioner was convicted of one count of felony murder in violation
of General Statutes § 53a-54c, three counts of robbery in the first degree in
violation of General Statutes § 53a-134 (a) (2), two counts of attempt to
commit robbery in the first degree in violation of General Statutes §§ 53a-
49 and 53a-134 (a) (2), one count of conspiracy to commit robbery in the
first degree in violation of General Statutes §§ 53a-48 and 53a-134 (a) (2),
and one count of carrying a pistol without a permit in violation of General
Statutes (Rev. to 1999) § 29-35 (a). See State v. Jackson, 73 Conn. App. 338,
340–41, 808 A.2d 388, cert. denied, 262 Conn. 929, 814 A.2d 381 (2002).
   2
     For purposes of this appeal, the relevant pleading is the petitioner’s
amended petition for a writ of habeas corpus dated October 10, 2009.